       Case 18-60018 Document 75 Filed in TXSB on 01/27/19 Page 1 of 3
           IN THE UNITED STATES BANKRUPTCY COURT
                   SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION
IN RE:                             §
                                   §
Garden Oaks Maintenance Org., Inc. § CASE NO. 18-60018-H2-11
                                   §
     DEBTOR                        §
  EMERGENCY MOTION TO APPROVE SOLICITATION MATERIAL


THIS APPLICATION SEEKS AN ORDER THAT MAY ADVERSELY
AFFECT YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD
IMMEDIATELY CONTACT THE MOVING PARTY TO RESOLVE THE
DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE, YOU
MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING
PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21
DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE
MUST STATE WHY THE APPLICATION SHOULD NOT BE GRANTED.
IF YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE
GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE
THE APPLICATION AND HAVE NOT REACHED AN AGREEMENT,
YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES AGREE
OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
HEARING AND MAY DECIDE THE APPLICATION AT THE HEARING.

EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT
CONSIDERS THE MOTION ON AN EMERGENCY BASIS, THEN YOU
WILL HAVE LESS THAN 21 DAYS TO ANSWER. IF YOU OBJECT TO
THE REQUESTED RELIEF OR IF YOU BELIEVE THAT THE
EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU SHOULD
FILE AN IMMEDIATE RESPONSE

REPRESENTED          PARTIES       SHOULD       ACT   THROUGH        THEIR
ATTORNEY.
      COMES NOW, Garden Oaks Maintenance Organization, Inc., (“Debtor” or
“GOMO”) and files its Emergency Motion To Approve Solicitation Material, and
would respectfully show the Court as follows:
Case 18-60018 Document 75 Filed in TXSB on 01/27/19 Page 2 of 3
  1. In conjunction with the solicitation for approval of the Debtor’s
    Chapter 11 Plan, the Debtor proposes the following procedures, and
    materials for consideration and approval by the Court:
       a. Exhibit A to be included in all packages for all classes, printed
          on yellow paper.

       b. Classes 1, 2, 3 and 4
              i. Summary
             ii. Ballot
            iii. Order Setting Deadlines
            iv. Plan (exhibits on request)
             v. Disclosure Statement (exhibits on request)

       c. Class 5(a)
              i. Summary
             ii. Ballot
            iii. Order Setting Deadlines
            iv. Plan (exhibits on request)
             v. Disclosure Statement (exhibits on request)
            vi. Redlined and Clean Version of Bylaws
           vii. Redlined and Clean Version of Section 1 Amended Deed
                 Restrictions

       d. Class 5(b)
              i. Summary
             ii. Ballot
            iii. Order Setting Deadlines
            iv. Plan (exhibits on request)
             v. Disclosure Statement (exhibits on request)
            vi. Redlined and Clean Version of Bylaws
           vii. Redlined and Clean Version of Section 2 Amended Deed
                 Restrictions

       e. Class 5(c)
              i. Summary
             ii. Ballot
            iii. Order Setting Deadlines
            iv. Plan (exhibits on request)
             v. Disclosure Statement (exhibits on request)
            vi. Redlined and Clean Version of Bylaws
       Case 18-60018 Document 75 Filed in TXSB on 01/27/19 Page 3 of 3
                     vii. Redlined and Clean Version of Section 3 Amended Deed
                          Restrictions

                f. Class 5(d)
                       i. Summary
                      ii. Ballot
                     iii. Order Setting Deadlines
                     iv. Plan (exhibits on request)
                      v. Disclosure Statement (exhibits on request)
                     vi. Redlined and Clean Version of Bylaws
                    vii. Redlined and Clean Version of Section 5 Amended Deed
                          Restrictions

      WHEREFORE, the Debtor requests the Court to approve the solicitation
      materials and plan provided, and to grant it such other and further relief, at
      law or in equity, to which it may be justly entitled.
      Dated: January 27, 2019.
                                              Respectfully submitted,

                                              By: /s/ Johnie Patterson
                                              Johnie Patterson
                                              State ID# 15601700
                                              ATTORNEY FOR THE DEBTOR
  OF COUNSEL:
  WALKER & PATTERSON, P.C.
  P.O. Box 61301
  Houston, TX 77208
  713.956.5577
  713.956.5570 (fax)

                           CERTIFICATE OF SERVICE
       I, Johnie Patterson, hereby certify that a true and correct copy of the
foregoing Motion has been served upon Mr. Charles Rubio, and upon all other
parties receiving notice through CM/ECF, by electronic transmission on January
27, 2019.

                                                /s/ Johnie Patterson
                                              Johnie Patterson
